


Exhibit 10.27
AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT
This Amendment No. 2 to Amended and Restated Credit Agreement (“Amendment”) is
made as of July 16, 2014 (“Amendment No. 2 Effective Date”), by and among the
following parties:
Multimedia Games Inc., a Delaware corporation (“Borrower”);
The Financial Institutions signatory hereto (individually, a “Lender,” and, any
and all such financial institutions collectively, the “Lenders”); and
Comerica Bank, as administrative agent for the Lenders (in such capacity
“Agent”).
Borrower, MGAM Systems, Inc., a Delaware corporation (“MSI”), Lenders, and Agent
entered into an Amended and Restated Credit Agreement dated as of August 3,
2011, as amended by Amendment No. 1 to Amended and Restated Credit Agreement
dated as of September 21, 2012 (“First Amendment Date”) (as amended, the “Credit
Agreement”), providing terms and conditions governing certain loans and other
credit accommodations extended by Lenders to Borrower and MGAM Systems
(“Indebtedness”).
Effective September 30, 2012 MSI merged with and into Borrower with Borrower the
surviving entity.
Borrower has requested certain modifications to the terms and conditions of the
Credit Agreement, and Lenders and Agent have agreed thereto on the terms and
conditions set forth in this Amendment.
Accordingly, Borrower, Lenders and Agent agree as follows:
1.Capitalized Terms. In this Amendment, capitalized terms that are used without
separate definition shall have the meanings given to them in the Credit
Agreement.
2.    Amendments. The Credit Agreement is amended as follows:
(a)    Section 8.7(o) of the Credit Agreement is amended in its entirety to read
as follows:
“(o)    other Investments not described above, provided that both at the time of
and immediately after giving effect to any such Investment (i) no Default or
Event of Default shall have occurred and be continuing or shall result from the
making of such Investment and (ii) the aggregate amount of all such Investments
shall not exceed $6,000,000 at any time outstanding.”
3.    Representations. Borrower represents and agrees that:
(a)    The representations and warranties set forth in the Credit Agreement and
in each of the Loan Documents were true and correct in all material respects as
of the First Amendment Date, except to the extent that they expressly speak as
of a specific prior date, and the covenants set forth in the Credit Agreement
continue to be satisfied in all respects, and are legal, valid and binding
obligations with the same force and effect as if entirely restated in this
Amendment.
(b)    When executed, this Amendment will be a duly authorized, legal, valid,
and binding obligation of Borrower enforceable in accordance with its terms.

1
22421112.6\022751-06791

--------------------------------------------------------------------------------




(c)    Except for title changes for Patrick J. Ramsey, Chief Executive Officer,
and Adam Chibib, President and Chief Financial Officer, and the resignations of
Uri L. Clinton and Jerome R. Smith and the appointment of Todd F. McTavish as
the General Counsel, Chief Compliance Officer and Corporate Secretary, the
corporate resolutions delivered to Lenders on or about August 3, 2011, remain in
full force and effect, have not been amended, repealed or rescinded in any
respect and may continue to be relied upon by Lenders until written notice to
the contrary is received by Agent, and Borrower continues to be in good standing
under the laws of the State of Delaware and in each jurisdiction Borrower is
qualified to do business.
(d)    The bylaws of Borrower previously certified and delivered to Agent on or
about August 3, 2011 have been replaced by the amended and restated bylaws
delivered to Agent in connection with this Amendment, and such amended and
restated bylaws are a true, correct and accurate copy of the bylaws of the
Borrower.
(e)    No Default or Event of Default has occurred or exists.
4.    Conditions Precedent. The effectiveness of this Amendment is subject to
Agent’s receipt of all of the following, provided that at such time no Default
or Event of Default has occurred:
(a)    this Amendment and such other agreements and instruments reasonably
requested by Lenders pursuant hereto (including such documents as are necessary
to create and perfect Agent’s security interest in the Collateral), each duly
executed by Borrower and each of the Lenders (to the extent that they are
parties).
5.    No Other Changes. Except as specifically provided in this Amendment, it
does not vary the terms and provisions of any of the Loan Documents. This
Amendment shall not impair the rights, remedies, and security given in and by
the Loan Documents. The terms of this Amendment shall control any conflict
between its terms and those of the Credit Agreement.
6.    Ratification. Except for the modifications under this Amendment, the
parties ratify and confirm the Credit Agreement and the Loan Documents and agree
that they remain in full force and effect.
7.    Further Modification; No Reliance. This Amendment may be altered or
modified only by written instrument duly executed by Borrower, Lenders, and
Agent. In executing this Amendment, Borrower is not relying on any promise or
commitment of Lenders or Agent that is not in writing signed by Lenders or
Agent, as the case may be. This Amendment shall not be more strictly construed
against any one of the parties as compared to any other.
8.    Successors and Assigns. This Amendment shall inure to the benefit of and
be binding upon the parties and their respective successors and assigns.
9.    Governing Law. The parties agree that the terms and provisions of this
Amendment shall be governed by and construed in accordance with the internal
laws of the State of Michigan, without regard to principles of conflicts of law.
10.    No Defenses. Borrower acknowledges, confirms, and warrants to Lenders and
Agent that as of the date hereof it has absolutely no defenses, claims, rights
of set-off, or counterclaims against Lenders or Agent under, arising out of, or
in connection with, this Amendment, the Credit Agreement, the Loan Documents
and/or the individual advances under the Indebtedness, or against any of the
indebtedness evidenced or secured thereby.

2
22421112.6\022751-06791

--------------------------------------------------------------------------------




11.    Expenses. Borrower shall promptly pay all out-of-pocket fees, costs,
charges, expenses, and disbursements of Lenders incurred in connection with the
preparation, execution, and delivery of this Amendment, and the other documents
contemplated by this Amendment.
12.    Counterparts. This Amendment may be executed in one or more counterparts,
and by separate parties on separate counterparts, all of which shall constitute
one and the same agreement.
[End Of Amendment – Signature Pages Follow]

3
22421112.6\022751-06791

--------------------------------------------------------------------------------




This Amendment No. 2 to Amended and Restated Credit Agreement is executed and
delivered as of the Amendment No. 2 Effective Date.




Comerica Bank,
as Agent, Swing Line Lender, and Issuing Lender


By:/s/ Paul Gerling
Name: Paul Gerling
Title: Senior Vice President


Multimedia Games, Inc.
   


By:/s/ Adam Chibib
Name: Adam Chibib
Title: President and Chief Financial Officer
 
 
Comerica Bank, as Lender


By:/s/ Paul Gerling
Name: Paul Gerling
Title: Senior Vice President


 


4
22421112.6\022751-06791

--------------------------------------------------------------------------------




Continuation signature page to Amendment No. 2 to Amended and Restated Credit
Agreement [Multimedia Games Inc.]




Wells Fargo Bank, National Association


By:                        
Name:                         
Title:                        

5
22421112.6\022751-06791

--------------------------------------------------------------------------------




Continuation signature page to Amendment No. 2 to Amended and Restated Credit
Agreement [Multimedia Games Inc.]




Fifth Third Bank


By:                        
Name:                         
Title:                        



6
22421112.6\022751-06791

--------------------------------------------------------------------------------




Continuation signature page to Amendment No. 2 to Amended and Restated Credit
Agreement [Multimedia Games Inc.]




U.S. Bank, National Association


By:                        
Name:                         
Title:                        





7
22421112.6\022751-06791